Title: To George Washington from Eliezer Rosbrook, 25 February 1781
From: Rosbrook, Eliezer
To: Washington, George


                        
                            
                                c.25 February 1781
                            
                        
                        To his Excellency George Washington Esquire General and Commander in Chief of the Armies of the United
                            States of America.
                        The Memorial of the subscribers Humbly sheweth
                        That your Excellencies memorialists have at different past periods, voluntarrily inlisted themselves as
                            Soldiers into the Independant Companies of Rangers, raised for the particular defence of the Northern frontiers and
                            hitherto commanded by Major Benjamin Whitcomb.
                        That your memorialists in general being Inhabitants of aforsaid frontier, was the principle reason next to
                            the cause of Liberty and Freedom wherein we are all so obstinately contending which induced them freely & out of
                            Choice to engage in said Campaign.
                        That altho’ your Excellencys memorialists at all times heretofore have been and still are ready and willing
                            cheerfully to sacrifise life and fortune—Domestic Ease and happiness, for the support and defence of
                            the Independant Liberties of the United States of America in any part or place thereof and under any Circumstances however
                            difficult and perplexing agreeable to your Excellencys Orders and Directions—Yet they hope that your Excellency will be
                            pleased to suffer your humble memorialists to declare that it was with great grief and anxiety of heart that they
                                heard the heavy tidings of their Companies being reduced and orders for them to join the New
                            Hampshire Line in the Southern Army—and that your Excellency upon hearing of the further reasons of your memorialists will
                            be pleased to direct that they are still to be continued an Independant Corps of Rangers for the defence of the frontier
                            aforsaid.
                        And First. That they have received only a part of their Cloathing, and that the Commanding Officer has stopped
                            a considerable part of their Wages as pay for some Cloathing that they have
                            received.
                        That many of them have families in the district of Country commonly known by the names of New Hampshire
                            Grants, where the jurisdiction is Claimed by different States, but soldiers families provided for by none; and there is no
                            Law but that of Nature or something worse, so that their families would undoubtedly have perished were it not for some
                            small attention and assistance, which they have been able to afford them—which upon their removal they must be deprived
                            of.
                        That the Duty of your Excellencys memorialists has been exceeding hard and difficult—they have been
                            constantly employed in long and dangerous Scouts into Canada and elsewhere, not only destructive to their bodily health,
                            but also very prejudicial to their Cloathing more then doing Camp Duty. They have likewise been active in almost every
                            engagement in the Northern department whereby their Corps have been much reduced. Neither have they had the advantage of
                            any States Store where they might purchase necessaries at the stipulated prices, but have been obliged
                            to purchase every necessary at a very extravagant price. Thus circumstanced they think it impracticable if not
                            impossible to march-- and Duty dictated, that they should lay their particular Circumstances before your
                            Excellency in hopes that your Excellency will be pleased to grant them redress.
                        Adding further the distressing situation of the inhabitants of this frontier, being
                            alarmed this day with the approach of a large body of the Enemy and of Canada destined against this
                            frontier their Scouts or slotes of scouting parties have been discovered within 
                                about 25 miles of this place.line illegible
                             The Inhabitants now mustering and laying upon their Arms-- upon the removal of your
                            Excellencys memorialists will be left intirely without any defence against the Enemy—Except 
                            scattered Inhabitants of this Frontier. Your Excellencys memorialists now embodied and upon active
                            Duty—beg that your Excellency will not be pleased to view any thing in this memorial, or in the
                            behaviour of your Excellencys Memorialists in a disagreeable light as tending in the least to any
                            disrespect to your Excellencys person or Government by neglecting to march untill the foregoing
                            memorial may be laid before your Excellency—but that they hold themselves ready punctually, to obey every of
                            your Excellencys Orders.
                        Therefore humbly pray your Excellency to take the present situation in your wise and Judicious consideration
                            and grant them such relief as to your Excellency in great wisdom and prudence may appear most convenient and your
                            Excellencys memorialists as in duty bound shall ever pray 
                        
                            
                                 
                                Eliezer Rosbrook Serjt
                                 
                                David Ladd
                            
                            
                                
                                John Hodgdon Serjt
                                
                                
                                    Jones Winton
                                
                            
                            
                                
                                Abel Rice Serjt
                                
                                
                                    Noah Livesy
                                
                            
                            
                                
                                Manrysch Manasah Sawyer Serjt
                                
                                William Montain
                            
                            
                                
                                Moses Tompson
                                
                                Enoch Boan
                            
                            
                                
                                Joseph How
                                
                                Abial Chandler
                            
                            
                                
                                Moses Haint
                                
                                James Sincler
                            
                            
                                
                                William Briant
                                
                                Joseph Sincler
                            
                            
                                
                                Josiah Burbank
                                
                                James Lacy
                            
                            
                                
                                John Martin
                                
                                John Boyton
                            
                            
                                
                                Jedathen Roubels Russel
                                
                                Joshua Danford
                            
                            
                                
                                Henry Tebets
                                
                                Francies Akley
                            
                            
                                
                                David Dustin
                                
                                Edward Mardeen
                            
                            
                                
                                Asa Prat
                                
                                Darley Rogers
                            
                            
                                
                                Nathaniel Whetcomb
                                
                                Bajaman Jonson
                            
                        
                    